Citation Nr: 0807202	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-06 912A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine



THE ISSUE

Entitlement to reimbursement for the costs of private medical 
expenses incurred on September 12, 2005.



REPRESENTATION

The veteran represented by:  Maine Veterans' Services



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
November 1967 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 decision of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Togus, Maine.  


FINDINGS OF FACT

1.  The veteran has a total disability permanent in nature 
resulting from a service-connected disability.  

2.  VA did not provide authorization for the medical services 
provided on September 12, 2005.  

3.  The care and service rendered on September 12, 2005, were 
not resulting for a medical emergency of such a nature that 
delay would have hazardous to the life or health of the 
veteran.


CONCLUSION OF LAW

Payment or reimbursement for medical services provided on 
September 12, 2005, is not warranted.  38 U.S.C.A. §§ 111, 
1701, 1703, 1728 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
17.52, 17.54, 17.120, 17.143 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The VAMC sent a VCAA notice letter to the veteran in February 
2006.  The letter provided him with notice of the evidence 
necessary to support his claim that was not on record at the 
time the letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not 
include the specific language of the fourth element.  

Although the VCAA letter did not contain the precise language 
specified in 
38 C.F.R. § 3.159(b)(1), the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  Any notice error will be presumed prejudicial 
unless VA can show that the error did not affect the 
essential fairness of the adjudication and persuade the Court 
that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

The letter requested that the veteran provide or identify any 
evidence supporting his claim and specifically outlined the 
necessary evidence; it also told him that he was responsible 
for ensuring that VA received such evidence.  This 
information should have put the veteran on notice of the need 
to submit relevant evidence or information in his possession.  
The absence of this specific language in the VCAA letter did 
not prejudice him, and thus, this notice defect is harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  In this case, the 
February 2006 notice was provided after the initial denial 
and on the same day that a statement of the case (SOC) was 
issued.  There has been no readjudication of the claim since 
the notice; however, in April 2006, the veteran's 
representative indicated that the veteran did not have any 
additional evidence for consideration and requested that the 
appeal be certified to the Board for a decision based on the 
evidence of record (VA Form 1-646).  Since then, he has not 
otherwise indicated he has any information or evidence to 
submit or that needs to be obtained.  Therefore, the Board 
finds that the timing deficiency was not prejudicial and did 
not affect the essential fairness of the adjudication.  
Overton v. Nicholson, 20 Vet. App. 427, 442-443 (2006).

In developing his claim, VA obtained the veteran's treatment 
records from St. Mary's Regional Medical Center along with 
the ambulance transfer records.  His VA treatment records 
were also of record.  In February 2006, a medical opinion was 
obtained from a VA physician.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no reported evidence that 
has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

In cases such as this, two avenues for payment must be 
explored:  First, whether the services for which payment is 
sought are pre-authorized by VA; and second, whether the 
veteran is eligible for payment or reimbursement for services 
not previously authorized.  See Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  

Under the provisions of 38 C.F.R. § 17.52(a), VA may contract 
with non-VA facilities for care in accordance with the 
provisions of this section when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required.  When demand is only for 
infrequent use, individual authorizations may be used.  Id.

Normally, however, such care in public or private facilities 
will only be authorized, whether under a contract or an 
individual authorization, under the specific circumstances 
delineated in 38 C.F.R. § 17.52(a).  As pertinent to this 
appeal, these circumstances include:

Hospital care or medical services for the 
treatment of medical emergencies which pose a 
serious threat to the life or health of a veteran 
which developed during authorized travel to the 
hospital, or during authorized travel after 
hospital discharge preventing completion of travel 
to the originally designated point of return (and 
this will encompass any other medical services 
necessitated by the emergency, including extra 
ambulance or other transportation which may also 
be furnished at VA expense.

38 C.F.R. § 17.52(a)(8).  Under the provisions of 38 C.F.R. § 
17.54, authorization is required either in advance or within 
72 hours after admission.

Under the provisions of 38 U.S.C.A. § 111(b)(3), VA may not 
make payments for travel performed by a special mode of 
travel unless (i) the travel by such mode was medically 
required and was authorized by VA before the travel began, or 
(ii) the travel by such mode was in connection with a medical 
emergency of such a nature that the delay incident to 
obtaining authorization from VA to use that mode of travel 
would have been hazardous to the person's life or health.  
Special mode of transportation is defined in the implementing 
regulation as including an ambulance.  38 C.F.R. § 
17.143(c)(2).

Unauthorized expenditures may be paid or reimbursed in 
accordance with 38 C.F.R. § 17.120, for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability.  38 C.F.R. § 
17.120(a)(3).  Payment may be made if the care and service 
not previously authorized were rendered in a medical 
emergency of such a nature that delay would have been 
hazardous to life or health; and when VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them before them beforehand or obtain prior VA authorization 
for the service required would not have been reasonable, 
sound, wise, or practicable, or treatment had been or would 
have been refused.  
38 C.F.R. § 17.120(b) & (c).  


Legal Analysis

The veteran is service-connected for post-traumatic stress 
disorder (PTSD) at 100 percent, diabetes mellitus at 10 
percent, tinnitus at 10 percent, and bilateral hearing los at 
0 percent.  

On September 7, 2005, the veteran contacted the VAMC and said 
that he had been on vacation in Florida and had been 
diagnosed with a kidney stone.  On September 8, 2005, he was 
seen by an urologist in urgent care.  The veteran said that a 
doctor in Florida had told him he had a large stone in his 
right kidney that was "lodged in his rib cage."  He 
complained of right flank pain.  A catscan revealed no stone 
or hydronephrosis.  The diagnosis was mid axillary rib pain 
of unknown etiology.  A contrast study was recommended.

On September 12, 2005 at 14:35, the veteran called the VAMC 
and spoke to a triage nurse.  He told the nurse that he had 
fallen and was having increasing back and leg pain along with 
numbness and tingling.  He told her he was unable to stand or 
walk.  The nurse advised him to call 911 and go to the 
nearest emergency department.

At 15:00, an ambulance arrived at the veteran's house.  He 
met the paramedics at the door, ambulating well and without 
assistance to the ambulance.  He said he was experiencing 
right chest pain.

At 15:55, the veteran was examined at St. Mary's Regional 
Medical Center.  He said he had been diagnosed with a kidney 
stone and a mass in his right chest.  He was unsure of the 
source of the pain.  On physical examination, his right lower 
ribs were tender to palpation.  Chest X-rays showed mild 
hyperinflation and bilateral pleural thickening of unknown 
significance, but were otherwise unremarkable.  The diagnosis 
was right anterior rib pain.  He was discharged at 16:50.

In the veteran's November 2005 notice of disagreement (NOD), 
he argues that he contacted VA on September 12, 2005, and was 
told to go to the closest emergency department and that he 
was simply following the orders he was given.  In other 
words, he argues that VA authorized the medical treatment at 
St. Mary's.  The law, however, is quite clear in these 
circumstances.  The advice of a doctor or a nurse to go to a 
non-VA hospital is not the specific type of authorization 
contemplated by the regulation.  Smith v. Derwinski, 2 Vet. 
App. 378, 378-9 (1992), citing 38 C.F.R. 
§ 17.50d(a) (1991), which has been recodified as 38 C.F.R. § 
17.54 (see Medical; Nonsubstantive Miscellaneous Changes; 61 
Fed. Reg. 21,964 (May 13, 1996)).  So the fact that the 
triage nurse advised him to call 911 and go to the nearest 
emergency department does not constitute authorization for 
reimbursement. 

Notwithstanding the foregoing, reimbursement must still be 
considered if the requirements of 38 C.F.R. § 17.120 are met.  
In this case, however, the evidence does not indicate that 
the care rendered was a medical emergency of such nature that 
delay would have been hazardous to the veteran's life or 
health.  Although he told the nurse he could not stand or 
walk, he met the paramedics at the door and was able to walk 
without assistance to the ambulance.  He was treated for rib 
pain at St. Mary's, the same symptoms he was treated for at 
the VAMC the previous week.  In February 2006, a VA physician 
reviewed the records and agreed that the care rendered was 
non-emergent.  The evidence does not indicate that payment 
for hospital care and other medical services on September 12, 
2005, is warranted.

The claim for reimbursement of private medical expenses 
incurred on September 12, 2005, must be denied because the 
preponderance of the evidence is against the claim-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER


Entitlement to reimbursement by VA for the cost of non-VA 
treatment on September 12, 2005, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


